Citation Nr: 1612312	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  11-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability, claimed as secondary to service-connected residuals of cerebral concussion.
 
2.  Entitlement to service connection for numbness in bilateral feet and legs, as secondary to claimed cervical and lumbosacral spine disabilities.

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to January 18, 2012.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal, the Veteran and his spouse testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of this hearing is associated with the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  The Board has reviewed these records.

When this case was previously before the Board in March 2014, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

To this point, the Board notes that the issues of entitlement to service connection for cervical spine disabilities and numbness in bilateral hands and arms were initially on appeal and remanded by the Board.  In a June 2015 decision, service connection was granted for left upper extremity cervical radiculopathy, right upper extremity cervical radiculopathy (dominant), and cervical disc disorder with degenerative arthritis.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the June 2015 rating decision, including the schedular rating or effective date assigned.  

Therefore, these matters are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

During the pendency of this appeal, entitlement to a TDIU was granted in a November 2014 decision, effective January 18, 2012, and ended January 27, 2012.  The Veteran perfected an appeal as to the effective date of the grant of a TDIU, and the AOJ certified the issue to the Board.

The issues of entitlement to service connection for a lumbosacral spine disability and entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to January 18, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current disability manifested by numbness in bilateral feet and legs.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by numbness in bilateral feet and legs have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial decision on the claim for VA benefits.  An April 2010 letter advised the Veteran of the evidence and information necessary to substantiate this claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The April 2010 letter also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and considered.  With respect to the Veteran's June 2013 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2013 hearing, the undersigned VLJ enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's claimed disabilities, why he believed them to be service-related, and evidence pertinent to the appeal.  Moreover, any deficiencies in development were addressed in the subsequent Board remand.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2), and that the hearing was legally sufficient.

Additionally, the Board finds there has been substantial compliance with its March 2014 remand directives.  Specifically to the issue decided herein, the Veteran was afforded a VA examination in October 2014 and an addendum opinion was received in June 2015.  The Board finds that such are adequate to decide the claim for service connection.  In this regard, the VA medical professional who completed the opinion/examination considered pertinent evidence of record and included rationale for the opinions expressed.  

The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

Legal Criteria - Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



Analysis

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As will be explained below, the record establishes that the Veteran did not have a disability manifested by numbness in the bilateral feet and legs during the pendency of the claim, from March 2010, or in proximity thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, the Veteran is not entitled to service connection.

The Veteran claims that his cervical and lumbosacral spine disabilities caused numbness in the bilateral feet and legs.

In response to the Board's March 2014 remand, the Veteran was afforded a VA examination in October 2014 in which the examiner noted that when the Veteran first complained of these issues (numbness to his feet and legs), nerve conduction studies were performed and were all normal as was examination; there was no objective evidence to support lumbar radiculopathy and symptoms were subjective only at this time.  The examiner opined that the condition claimed (numbness to his feet and legs) was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that there were no objective findings on examination, nerve conduction studies, or images to suggest posttraumatic problems due to falls.  He stated that since there was no evidence to support a neuropathy or radiculopathy then it was less likely than not that there was any relationship to his service-connected posttraumatic head injury.

The AOJ also obtained an addendum opinion in June 2015 from the same examiner in which he stated that other than mild arthritic changes noted that were likely due to aging, there was no objective evidence to suggest radiculopathy or other more serious issues that would have been triggered by or aggravated by effects from the Veteran's cerebral concussion.  The examiner stated that there was no evidence of examination findings, nerve conduction tests, or other evidence to support a diagnosis of feet/leg numbness; since there was no diagnosis, there was nothing to associate with other issues.

Based on the evidence outlined above, the Board finds that service connection for a disability manifested by numbness in bilateral feet and legs is not warranted.

The Board notes that while the Veteran is competent to report his symptoms, the issue of whether he currently has a disability manifested by numbness in the bilateral feet and legs is a complex medical matter; that is, not capable of lay observation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  And it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make such a diagnosis.  Id.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge).  Thus, to the extent that the Veteran's statements are offered as proof of a diagnosed disability, his statements are not to be considered as competent evidence favorable to claim.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board"). 

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Accordingly, since a condition precedent for establishing service connection is the Veteran being diagnosed with the disability during the pendency of the appeal and the Veteran does not have such a diagnosis, the Board finds that entitlement to service connection must be denied.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

The Board has considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); See also, e.g., Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for numbness in bilateral feet and legs, as secondary to claimed cervical and lumbosacral spine disabilities, is denied.


REMAND

The Board finds that additional evidentiary development is required before the issues of entitlement to a lumbosacral spine disability and TDIU are decided.

Lumbosacral Spine Disability 

In June 2013 the Veteran testified that he was claiming entitlement to service connection for a lumbosacral spine disability, as secondary to his service-connected residuals of cerebral concussion.  Specifically, the Veteran asserted that his residuals of cerebral concussion (caused by an in-service fall in 1982) caused post-service falls or accidents, such as a motor vehicle accident in 1994, which resulted in his back disabilities.  

The Board remanded this issue in March 2014 to obtain an addendum opinion regarding the etiology of the claimed lumbosacral spine disability.

In response to the Board's remand, the Veteran was afforded a VA examination in October 2014 in which the examiner diagnosed in pertinent part degenerative arthritis of the spine, thoracolumbar.  

The AOJ also obtained an addendum opinion in June 2015 from the same examiner in which he opined that the lumbosacral disability was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that other than mild arthritic changes noted that were likely due to aging, there was no objective evidence to suggest radiculopathy or other more serious issues that would have been triggered by or aggravated by effects from his cerebral concussion.  

The Board finds that the June 2015 opinion is inadequate for adjudication purposes as it unclear, at best, and lacks a rationale.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (an adequate medical examination must provide a rationale and explanation for its conclusions).  In addition, the examiner appears to focuses on the claim for a disability manifested by feet/leg numbness and not a lumbosacral disability.  Moreover, the examiner does not opine as to whether post-service falls or accidents that occurred as a result of the residuals of cerebral concussion, either caused or aggravated his degenerative arthritis of the spine, thoracolumbar.  Such discussion was specifically directed by the March 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  As such, an addendum opinion is required on remand.

TDIU

A remand is also required in this case to ensure that the Veteran is provided with a Board hearing via videoconference, before a VLJ.  The Board observes that in his substantive appeal (VA Form 9) submitted in August 2015, the Veteran requested to be scheduled for a videoconference hearing before the Board to present testimony in connection with his claim for an earlier effective date for the grant of a TDIU.  Because videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2015); see also 38 C.F.R. § 20.700 (2015) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a videoconference Board hearing before a VLJ in connection with this appeal for an earlier effective date for the grant of a TDIU.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

2.  Then, access to the electronic claims file should be provided to the VA examiner who conducted the October 2014 VA examination.  The examiner should be requested to review the claims file and provide an addendum in which he responds to the following questions: 

(a) Whether degenerative arthritis of the spine, thoracolumbar, manifested to a compensable degree within one year of the Veteran's service discharge in July 1982.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected residuals of cerebral concussion and/or post-service falls or accidents that occurred as a result of the residuals of cerebral concussion, either caused or aggravated his degenerative arthritis of the spine, thoracolumbar. 

The examiner must explain the rationale for all opinions. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

If the October 2014/June 2015 examiner is unavailable, the claims file should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.
 
3.  The AOJ should also undertake any other development it determines to be warranted.
 
4.  Then, the AOJ should adjudicate the issues on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


